UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2299



ROBERT W. RIFE,

                                              Plaintiff - Appellant,

          versus

RICHMOND TECHNICAL CENTER; J. AUSTIN BROWN,
Principal; DAVID NETTLES, Assistant Principal;
JOSEPH FRICHTEL, Assistant Principal; JOHNNIE
RICH, Principal (retired),

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-94-909)


Submitted:   April 15, 1996                 Decided:   April 22, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robert W. Rife, Appellant Pro Se. Cynthia Eppes Hudson, Kimberly
Stewart Hugo, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond,
Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders granting

summary judgment to Defendants on his employment discrimination

complaint and denying his Fed. R. Civ. P. 59(e) motion. We have

reviewed the record and the district court's opinion and find no

abuse of discretion and no reversible error. Accordingly, we affirm
on the reasoning of the district court. Rife v. Richmond Technical
Ctr., No. CA-94-909 (E.D. Va. May 3 & 23, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2